COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Stephen Paine, Janna McCarter Paine as Trustee for the Stephen B.
                           Paine Family Trust, Stephen Bartlett Paine, Jr., William Edward Paine,
                           and Leanne Patricia Paine v. James M. Golden, et al.

Appellate case number:     01-21-00399-CV

Trial court case number: 2016-87802

Trial court:               151st District Court of Harris County

        On November 4, 2021, appellants filed a motion to exceed the length of appellants’ brief.
On December 6, 2021, appellant, Stephen Paine, filed a brief. On the same date, the remaining
appellants filed a brief. This latter brief was filed by several appellants including “Janna McCarter
Paine, individually and as Trustee for Stephen B. Paine Family Trust.
        On February 7, 2022, appellees filed a motion to strike appellants briefs as violating the
Texas Rules of Appellate Procedure. Appellees first note that Janna McCarter Paine, individually,
is an improper party to the appeal and should not have filed a brief in her individual capacity.
        Appellants filed a joint notice of appeal. Although Janna McCarter Paine claims that she
is properly before this Court individually and as Trustee for the Stephen B. Paine Family Trust,
the notice of appeal did not include Janna McCarter Paine individually. Instead, she appealed only
as Trustee of the Stephen B. Paine Family Trust. Thus, Janna McCarter Paine, individually, is not
a party to this appeal and to the extent appellees’ motion to strike challenges appellants’ brief
on that basis, the motion is granted. The appellants’ brief is stricken and may be refiled within
10 days on behalf of the other appellants, Janna McCarter Paine as Trustee for the Stephen B.
Paine Family Trust, Stephen Bartlett Paine, Jr., William Edward Paine, and Leanne Patricia Paine.
        Appellees also complain that appellants’ briefs exceed the word limit. Appellants filed two
briefs, one on behalf of Stephen Paine and the other on behalf of the remaining appellants. The
individual permitted word count for a brief is a maximum of 14,000 words with a total for all briefs
on behalf of appellants of 27,000. See TEX. R. APP. P. 9.4(i)(2)(B). Appellants briefs each
contained more than 14,000 words and the total of both briefs was more than the permitted
maximum of 27,000 words. Appellants had previously filed a motion to exceed the word length,
arguing that the extra was necessary due to the large record. We now grant the motion to extend
length as to appellant Stephen B. Paine’s brief, which has already been filed, and we grant the
motion as to the remaining appellants whose brief, though stricken, is to be amended and refiled
within 10 days, but that brief may be no more than 15,000 words. To the extent appellees seek
to strike appellants’ briefs based on word length, the motion is denied.
       Appellee also has filed a request for an extension of time to file its brief. We grant the
motion, extending the deadline to file appellees’ brief until March 30, 2022. Any additional
challenges to appellants’ standing contained in the motion to strike should be addressed in
appellees’ brief.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ____February 17, 2022__